DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are allowed.

Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Sharon), alone or in combination fails to teach the quote for fabrication including a cost and time to fabricate the part to be fabricated, a two dimensional (2D) drawing file representing the part to be fabricated and descriptive information including a descriptive datum; wherein generating a quote for fabrication comprises using one or more machine-learning modules, wherein the one or more machine-learning modules are configured to: receive a plurality of distinct types of fabrication methods associated with the part to be fabricated; score each distinct type of fabrication method of the plurality of distinct types of fabrication methods; select, as a function of the scores for each distinct type of fabrication method of the plurality of distinct types of fabrication methods, a distinct type of fabrication method from the plurality of distinct types of fabrication methods; and sending the quote for fabrication and the selected type of fabrication method to the customer, in combination with other elements of the claim. Claim 11 has 
Nishikawa (U.S. PG Pub. 2014/0316840) teaches grading a manufacturing apparatus type but does not teach the details as set out above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119